 In the Matter of AMERICAN CAN COMPANYandINTERNATIONAL Asso-CIATION OF MACHINISTS, A. F. OF L.In the Matter of AMERICAN CAN COMPANYandUNITEDSTEELWORKERSOF AMERICA, C. I. O.'CasesNos. 14-R-954 and 14-R-960, respectively.Decided July 7,1944y, ,Messrs. John F. SpenceandT. J. Goda,of Terre Haute, Ind., andMr. Byron R. Jackson,of Chicago, Ill., for the Company.Mr. W. C. Riley,"of St. Louis, Mo., andMr. Charles R. Miller,ofIndianapolis, Ind., for the I. A. M.Mr. Phillip M. Curran,of Pittsburgh, Pa., andMr. John Rusak,ofIndianapolis, Ind., for the U. S. A. ,Mr. Louis`Cokin,of counsel to-the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE'Upon separate petitions duly filed by International Association ofMachinists, A. F. of L., herein called the I. A: M., and United Steelworkers of America, C. I. 0., herein called the U. S. A., alleging thatquestions affecting commerce had arisen concerning the representationof employees of American Can Company, Terre Haute, Indiana, hereincalled the Company, the National Labor Relations Board consolidatedthe cases and provided for an appropriate hearing upon due noticebefore Helen F. Humphrey, Trial Examiner. Said hearing was heldat Terre Haute, Indiana, on June 5,1944.The Company, the I. A. M.,and the U. S. A. appeared, participated,,and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toDuring the course of thehearing counsel for the U. S. A. moved to dismiss the I. A. M.'s petition.The Trial Examiner reserved ruling thereon.The "motion is herebydenied.The Trial Examiner's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.57 N. L. R. B., No. 20.104 AMERICAN CAN COMPANY105Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Can Company is a New Jersey corporation operating aplant at Terre Haute, Indiana, where it is engaged in the manufactureof metal containers.During 1943 the Company. used raw materialsat itsTerre Haute plant valued at about $1,750,000, 72 percent of whichwas shipped to it from points outside the State of Indiana.Duringthe same period the Company manufactured products at its TerreHaute plant valued at about $2,375,000, approximately 72 percent ofwhich was shipped to points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.'I IH. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists is a labor organization affili-ated with the American Federation of Labor, admitting to membershipemployees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize the I. A. M. or the U. S. A. as theexclusive collective bargaining representatives of 'any of its employeesuntil they are certified by the Board.A statement of a Field Examiner of the, Board, introduced into evi-dence at the hearing, indicates that the I. A. M. and the U. S. A. eachrepresents a substantial number of employees in the unit alleged byeach to be appropriate."We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within-themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATEUNIT; THE DETERMINATION OF REPRESENTATIVESThe U. S. A. claims as appropriate for collective bargaining a singleindustrialunit at the TerreHauteplant of the Company,excluding'The Field Examiner reported that the U.S.A. presented 74 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the April 3,1944, pay roll of the Company.He further reported that the I.A. M presented 16 authori-zation cards bearing apparently genuine signatures of persons on that pay roll.There areapproximately 146 and 16 employees,respectively,in the units claimed by the U. S. A. andthe I. A. M.I 106DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDclerical and supervisory employees.The I. A. M. claims aIs appropriatea unit composed of all employees in the machine shop, including lnill-wriglits, but excluding clerical and supervisory employees.The Co1n-pany is in accord with the posit ion of the U. S. A.There has been no- previous history of collective bargaining atthe Terre Haute plant of the Company. The machine shop is physi-cally separated from other departments of the Company, -and,.the.employees therein are under the supervision of a separate foreman.The employees in the machine shop possess a greater degree of-skill,and training than the regular production and maintenance employeesand receive a higher rate of pay.There is no interchange between,the employees in the machine shop and those of other departments..We have frequently found that employees' similar to those whom theI.A. M. seeks to represent herein constitute a cohesive and identifiablegroup ; 2 we have also held that such employees might well be includedwithin an industrial unit.3Accordingly, we find that employees inthe machine shop may properly constitute a separate bargaining unitor function with equal effectiveness as a part of an industrial unit.The I. A. M. would include the millwrights with the machime-shopemployees.The millwrights perform repairs upon installations,throughout the plant and their headquarters is in a separate room.Although theypossess ahigher degree of skill than the regular pro-duction employees, such skill is less than that of the machinists.Mill-wrights are paid alower rateof pay than the machinists and worktinder the supervision of a different foreman.We find that theiriiterests and working conditions are sufficiently similar to those of theemployees other than those in the machine shop to justify their in-clusion inthe production unit.With respect to the employees in the machine shop, we shall makeno final determination as to the appropriate unit or units at thistime.In this situation, we shall permit the scope of the bargainingunit or units to be determined in part by the ,results of separate,elections.In accordance with 'our finding that these employees mayfunction either as a separateunit or as-apart of a single industrialunit,we shall direct that the questions concerning representation,which havearisenbe resolved by separate elections by secret ballot.The U. 'S. A. requests that the pay roll of April 3,-1944, be used todetermine eligibility to vote.Inasmuch as no persuasive reasonappears for departing from our usual practice, we shall direct thatthe employees eligible to vote shall be those in' the groups describedbelow who were employed during the pay-roll period immediately-preceding the date of our Direction of Electionsherein,subject to the,limitations and additions set forth, in the Direction.12Matter ofGeneral Batteries, Inc, 27NL R B. 1021aMatter of American Steel Foundries,51 N L. R. B 78 AMERICAN CAN COMPANY107Group 1: all production and maintenance employees at the TerreHaute plant of the Company, including millwrights, but excludingemployees in the machine shop, clerical employees, and all supervisoryemployees with authority- to hire, promote, discharge, discipline,, or-otherwise effect changes in the status of employees, or effectivelyrecommend such-,action.Group 2,: all employees in the machine shop at the Terre Hauteplant of the Company, excluding millwrights, clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.DIRECTION OF ELECTIONS'By virtue of and pursuant to the power vested in the National Labor -Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives -for "the pu rposes of collective bargaining with American CanCompany, Terre Haute,, Indiana, separate elections by secret 'ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional` Director for the Fourteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the following groups of employees of the Company whowere employed during the pay-roll period immediately preceding the-,date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have -since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election :(1)To determine whether the employees in the Machinists' groupdescribed in Group 2 of. Section IV, above, desire to be representedby International Association of Machinists, A. F. of L., or by UnitedSteelworkers of America, C. I. 0., for the purposes of collective bar-gaining, or by neither;-(2)To determine whether or not the remaining employees, de-scribed in Group 1 of Section IV, above, desire to be represented byUnited Steelworkers of America, C. I: 0., for the purposes of collectivebargaining..-